                                UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF KANSAS

PEGGY LYNN LUNDINE,                               )
on behalf of herself and others                   )
similarly situated,                               )
                                                  )
        Plaintiff,                                )
                                                  )
v.                                                ) Case No. 18-1235-EFM
                                                  )
GATES CORPORATION,                                )
                                                  )
        Defendant.                                )


                                          ORDER

        This is a conditionally certified collective action for overtime pay under the Fair

Labor Standards Act, 29 U.S.C. § 201 et seq. The plaintiff, Peggy Lundine, on behalf of

the class, has filed a motion to compel the defendant, Gates Corporation, to produce

electronically stored information (“ESI”) of the class-member pay data in Excel format or

native format (ECF No. 72). Alternatively, plaintiff asks the court to allow her experts

access to defendant’s payroll data to download the data themselves. Defendant opposes

this motion, asserting it has adequately responded by producing the data in PDF format,

which defendant asserts was permitted under the scheduling order. For the reasons

explained below, plaintiff’s motion to compel is denied.1




1
  Defendant’s motions to strike opt-in plaintiff Hannah Arnold and twelve other opt-in
plaintiffs who failed to timely join the action are pending before the presiding U.S. District
Judge, Eric F. Melgren (ECF Nos. 50 & 73). Discovery has been stayed until the motion
strike is decided (see ECF No. 69).

O:\ORDERS\18-1235-EFM-72.DOCX
         In pertinent part, the scheduling order filed on November 19, 2018 by the

undersigned U.S. Magistrate Judge, James P. O’Hara, states:

               Consistent with the parties’ agreements as set forth in their planning
         conference report, electronically stored information (ESI) in this case will be
         handled as set out below, but the court suggested during the scheduling
         conference that the parties confer and then file a more detailed ESI protocol:

                 Plaintiff anticipates seeking discovery regarding ESI, including, inter
         alia, data concerning the compensation paid and hours submitted on behalf
         of plaintiff and others similarly situated on defendants’ timekeeping software
         (plaintiff believes defendants use “PeopleSoft” time keeping software) and
         also data logs for software or operating systems utilized by the plaintiff and
         others similarly situated in performing their job duties (if any) during the
         applicable statute of limitations, including any security scans or door entry
         scanning data. The parties will work with one another to have any data
         requests produced in an electronic format that is workable to the receiving
         party.

(ECF No. 32 at 4-5). Unfortunately, at least for plaintiff as it turns out, it seems that the

parties evidently chose not to heed the undersigned’s suggestion about conferring further

and then filing a more detailed ESI protocol after the scheduling conference. Plaintiff’s

motion presents a classic case of what happens when lawyers (even good, experienced

lawyers such as those involved here) don’t spend the requisite time on the front end of a

case nailing down how discovery of ESI will be handled.

         Plaintiff now requests production of pay data for the 247 employees in the class to

calculate lost overtime damages. Plaintiff plans to use this data to make a settlement

proposal, per the guidelines set forth in the scheduling order.2 She argues production of

the employees’ pay data in PDF format is not reasonably usable because plaintiff would



2
    ECF No. 32.

O:\ORDERS\18-1235-EFM-72.DOCX
have to manually enter all data points into Excel in order to calculate damages and make a

settlement offer.3 But Fed. R. Civ. P. 34 states: “[i]f a request for electronically stored

information does not specify the form or forms of production, a responding party must

produce the information in a form or forms in which it is ordinarily maintained, or in a

form or forms that are reasonably usable.”4 Further, “a party need not produce the same

electronically stored information in more than one form.”5 When there is a motion to

compel ESI discovery, “the party from whom discovery is sought must show that

information is not reasonably accessible because of undue burden or cost. If that showing

is made, the court may nonetheless order discovery if the requesting party shows good

cause.”6

         As the party objecting to discovery, defendants have the burden to show facts

justifying their objection by demonstrating that the time or expense involved in responding

to requested discovery is unduly burdensome.7 Defendants must provide “sufficient detail

and explanation about the nature of the burden in terms of time, money and procedure




3
 ECF No. 72 at 2 (“This workable Excel format is the only way damages can be calculated
for the 247 class members and their tens of thousands of workweeks.”).
4
    Fed. R. Civ. P. 34(b)(2)(E)(ii) (emphasis added).
5
    Fed. R. Civ. P. 34(b)(2)(E)(iii).
6
 Linnebur v. United Telephone Ass’n, Inc., No. 10-1379-RDR, 2011 WL 3490022 at *2
(D. Kan. Aug. 10, 2011) (quoting Fed. R. Civ. P. 26(b)(2)(B)).
7
 Pipeline Prods., Inc. v. Madison Cos., No. 15-4890-KHV, 2018 WL 3055869, at *3 (D.
Kan. June 20, 2018) (quoting Horizon Holdings, L.L.C. v. Genmar Holdings, Inc., 209
F.R.D. 208, 213 (D. Kan. 2002)).

O:\ORDERS\18-1235-EFM-72.DOCX
required to produce the requested documents.”8 A party asserting undue burden must

present an affidavit or other evidentiary proof of the time or expense involved in

responding to the discovery request.9      Defendant has provided sufficient detail and

explanation of the burden in an affidavit, noting re-production would take an additional 25

hours of employee time and at least $2,500 in attorneys’ fees.10

          Defendant fully complied with plaintiff’s request. Absent an agreement in the

scheduling order, the format is within the responding party’s discretion.11 Here, neither

party disputes that defendant produced the information in the form in which it is ordinarily

maintained. Additionally, because defendant ordinarily maintains this data in PDF format,

this is its native format.12 Plaintiff’s counsel argues when working on other overtime pay

class action cases with this same timekeeping software, the defendants were able to

produce payroll data in Excel format.13 But what other employers might do is not

dispositive, or even relevant for that matter. This court is focused instead on how the

employer plaintiff chose to sue ordinarily keeps its timekeeping data. Plaintiff has failed



8
    Id.
9
 Fish v. Kobach, Nos. 16-2105-JAR-JPO, 15-9300-JAR-JPO, 2016 WL 893787, at *1 (D.
Kan. March 8, 2016) (citing Waddell & Reed Fin., Inc. v. Torchmark Corp., 222 F.R.D.
450, 454 (D. Kan. 2004)).
10
     ECF No. 75 Ex. A ¶¶ 11, 15.
11
  Hartland Food Prods., LLC v. Fleener, No. 18-cv-2250-JAR-TJJ, 2019 WL 2501862 at
*2 (D. Kan. June 17, 2019).
12
     ECF No. 75 at 4.
13
     ECF No. 72 at 6.

O:\ORDERS\18-1235-EFM-72.DOCX
to show that the data is not readily accessible in PDF format; rather, she simply argues it

is not in her currently preferred format. This of course is insufficient for the court to compel

defendant to re-produce already accessible data

         Other judges in the District of Kansas uniformly have denied requests similar to

those now made by plaintiff. For example, in AKH Co. v. Universal Underwriters

Insurance Co., U.S. Magistrate Judge Kenneth G. Gale denied a motion to compel ESI in

native format after defendant produced it in PDF format. The plaintiff in that case failed

to show a need for metadata attached to the native format and the defendant adequately

explained why it would be more costly to produce ESI in its native form.14

         Similarly, in Smith v. TFI Family Services, Inc., U.S. Magistrate Judge Gwynne E.

Birzer denied a request to compel re-production of ESI in native format when it had already

been provided in PDF format because plaintiff failed to make a particularized showing of

why re-production in native format was necessary.15

         And in Black & Veach Corp. v. Aspen Insurance (UK) Ltd., U.S. Magistrate Judge

K. Gary Sebelius did not compel re-production of ESI in TIFF format, when the scheduling




14
     300 F.R.D. 684, 690 (D. Kan. 2014).
15
  No. 17-02235-JWB-GEB, 2019 WL 4194046 at *10 (D. Kan. Sept. 4, 2019) aff’d, 2020
WL 42316 (D. Kan. Jan. 3, 2020). The court also noted the time and money required to
reproduce over 5,000 pages of PDF documents in a native format would be burdensome
and not proportional to the needs of the case. Id.

O:\ORDERS\18-1235-EFM-72.DOCX
order did specify a format, because plaintiff had already produced ESI in a reasonably

usable form, in which the data was ordinarily maintained.16

         In the case at bar, requiring defendant to re-produce data in Excel format would be

duplicative and unduly burdensome. Although both parties acknowledge it will take time

to convert the PDF pay data into Excel format,17 the data is still usable in PDF format

because it can be manually converted.18 Re-production of the records in Excel format

would not provide any further information than what is already provided in the PDF

documents.19 It may take time and money to do so, but the court will not place this burden

on defendant when defendant has already expended 80 hours and significant expense

producing data in an acceptable format under the scheduling order.20




16
  No. 12-2350-SAC, 2015 WL 13047860 at *7 (D. Kan. Mar. 31, 2015). Plaintiff was not
required to re-produce ESI in a format that is “more convenient to [defendant].” The court
found it would be an undue burden to compel plaintiff to re-produce information that was
already reasonably accessible. Id.
17
   As earlier indicated, defendant argues it would take an additional 25 hours of work and
at least $2,500. ECF No. 75 at 5). Plaintiff argues it would “take weeks.” ECF No. 72
Ex. A.
18
   AKH Co., 300 F.R.D. at 690 (“Absent a need for . . . the native format of this
information—a need which Plaintiff has not established—the Court will not require
Defendant to re-produce the information”).
19
  TFI Family Servs., Inc., 2019 WL 4194046 at *10 (denying plaintiff’s motion to compel
data in native format when the data in PDF format adequately satisfied defendant’s
obligation under the scheduling order).
20
     ECF No. 75 at 5.

O:\ORDERS\18-1235-EFM-72.DOCX
           Plaintiff alternatively asks that her data experts be granted access to defendant’s

timekeeping system, with supervision, to download the data at issue in Excel format.21

Defendant opposes this request, arguing it will still incur significant time and expense to

supervise plaintiff’s data experts and to prevent disclosure of private, unrelated data.22

After weighing the burden on the parties, the court denies the request.

           When considering the nature of the timekeeping software, defendant’s right to

withhold privileged information, and the added costs of re-producing information already

submitted to plaintiff, it would unnecessarily burden defendant to allow plaintiff’s expert

access to defendant’s timekeeping software.23 One of the main concerns with allowing

plaintiff’s experts access to the data would be a breach of privacy. In AKH Co., Judge Gale

limited disclosure of data in native format because production would give plaintiff access

to information about unrelated policyholders.24 The court noted defendant had a right to

withhold this information and the added costs of re-production were burdensome.25 Judge

Gale also recognized privacy concerns in Ezfauxdecor, LLC v. Smith, and denied




21
     ECF No. 72 at 5.
22
     ECF No. 75 at 6.
23
   See AKH Co., 300 F.R.D. at 690 (denying plaintiff’s request to re-produce data in its
native format because doing so would compromise privacy); Ezfauxdecor, LLC v. Smith,
No. 15-9140-CM-KGG, 2017 WL 2609101 at *2 (D. Kan. June 16, 2017) (denying a
motion to compel data in QuickBooks format because it could improperly reveal a
significant amount of private, irrelevant information).
24
     AKH Co., 300 F.R.D. at 690.
25
     Id.

O:\ORDERS\18-1235-EFM-72.DOCX
compelling production of data in QuickBooks format because it could improperly reveal

private, unrelated information.26 So, despite the fact that plaintiff’s data experts in the case

at bar would be the ones physically searching and downloading the pay data, there is still

a burden on defendant to adequately supervise this process and prevent unnecessary

disclosure of unrelated payroll data.

         The court notes this dispute could have been avoided altogether had the parties

adequately conferred at their Fed. R. Civ. P. 26(f) conference regarding the form for ESI

production. In fact, the Guideline 20 of the Guidelines of Discovery of Electronically

Stored Information, which is available on the District of Kansas website, specifically

advises counsel to agree on the format to be used in production of ESI.27 Plaintiff argues

she did not specify the form because in her experience, data of this type was routinely

produced in Excel format.28 However, this does not relieve plaintiff of her duty to

meaningfully confer about the proper format in the case at hand or require defendant re-

produce data in a more useful format. The court therefore denies the motion to compel

production of data in Excel or native format, as well as the request for plaintiff’s experts to

retrieve the data under defendant’s supervision.

         IT IS SO ORDERED.




26
     2017 WL 2609101 at *2.
27
       See     http://ksd.uscourts.gov/wp-content/uploads/2015/10/Guidelines-for-cases-
involving-ESI-July-18-2013.pdf.
28
     ECF No. 72 at 6.

O:\ORDERS\18-1235-EFM-72.DOCX
        Dated March 30, 2020, at Kansas City, Kansas.

                                          s/ James P. O=Hara
                                        James P. O=Hara
                                        U. S. Magistrate Judge




O:\ORDERS\18-1235-EFM-72.DOCX
